367 F.2d 584
Emil HORWITZ, Appellant,v.FOOD TOWN, INCORPORATED and Elmo Harelson, Appellees.
No. 22979.
United States Court of Appeals Fifth Circuit.
Nov. 7, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana, E. Gordon West, Judge.
R. Boatner Howell, Jr., Baton Rouge, La., Hyman R. Friedman, New York City, for appellant.
Hamlet D. May, Baton Rouge, La., for appellees.
Before JONES and COLEMAN, Circuit Judges, and CHRISTENBERRY, District judge.
PER CURIAM.


1
This was a diversity action by a real estate broker licensed under the laws of New York, but not licensed under the laws of Louisiana, for a brokerage fee.  The District Court granted summary judgment for the defendants.  Its opinion is reported at 241 F. Supp. 1.  We are of the view that Woods v. Interstate Realty Company, 337 U.S. 535, 69 S. Ct. 1235, 93 L. Ed. 1524 (1949) is controlling and the Judgment must be


2
Affirmed.